                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF KENTUCKY
                                    SOUTHERN DIVISION
                                          LONDON



 UNITED STATES OF AMERICA,

         Plaintiff,
                                                                 6:18-CR-36-REW-HAI
 v.
                                                               OPINION AND ORDER
 JACOB MASON MINK,
         Defendant.



       Jacob Mason Mink—who faces charges under 21 U.S.C. § 841(a)(1) and 18 U.S.C. §§

922(g)(1) & 924(c)(1)(A), see DE 1 (Indictment)—filed a motion to suppress evidence obtained

during a checkpoint traffic stop. DE 27 (Motion). The United States opposed. DE 33 (Response).

Though he had the opportunity, Mink did not reply. See DE 31 (Minute Entry). On referral, see

DE 34 (Order), Judge Ingram held an evidentiary hearing, see DE 37 (Minute Entry), and, after

thorough treatment, recommended denial. See DE 40 (Recommended Disposition). Judge Ingram

informed the parties of the right to object within fourteen days, and that failure to timely object

would result in waiver. DE 40 at 13-14. Neither Mink nor the United States timely objected.

       While this Court reviews de novo those portions of a Recommended Disposition to which

a party objects, see 28 U.S.C. § 636(b)(1), it is not required to “review . . . a [magistrate judge’s]

factual or legal conclusions, under a de novo or any other standard, when neither party objects to

those findings.” Thomas v. Arn, 106 S. Ct. 466, 472 (1985). Where the parties do not object to the

magistrate judge’s recommended disposition, they waive any right to review. Fed. R. Crim. P.

59(b)(2)-(3) (limiting de novo review duty to “any objection” filed); United States v. White, 874

F.3d 490, 495 (6th Cir. 2017) ("When a party . . . fails to lodge a specific objection to a particular

aspect of a magistrate judge's report and recommendation, we consider that issue forfeited on
appeal."); see also United States v. Branch, 537 F.3d 582, 587 (6th Cir. 2008) (noting that "[t]he

law in this Circuit is clear" that a party who fails to object to a magistrate judge's recommendation

forfeits his right to appeal its adoption).

        Judge Ingram thoroughly analyzed and rejected Mink’s argument that the checkpoint

violated the Fourth Amendment. DE 40 at 10. Notably, the government produced evidence

establishing that KSP timely issued media notices prior to the checkpoint, Id. at 12, and that the

primary purposes of the checkpoint—detecting impaired drivers and ensuring traffic safety—were

constitutionally sound, Id. at 8. KSP provided compelling data to show that checkpoints near the

Madison County-Rockcastle County line, in particular, efficiently serve those purposes. Id. at 5.

        The Court thus ADOPTS Judge Ingram’s recommendation (DE 40) and DENIES the

suppression effort (DE 27).

        This the 7th day of March, 2019.




                                                 2
